      Case 4:20-cv-05640-YGR Document 551-1 Filed 04/30/21 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12   EPIC GAMES, INC.,                          Case No. 4:20-CV-05640-YGR
13                       Plaintiff, Counter-    [PROPOSED] ORDER GRANTING NON-
                         Defendant              PARTY MICROSOFT CORPORATION’S
14                                              ADMINISTRATIVE MOTION TO SEAL
           v.                                   PORTIONS OF TRIAL EXHIBITS
15
     APPLE, INC.,
16
                         Defendant,
17                       Counterclaimant.
18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING NON-            -1-
     PARTY MICROSOFT CORPORATION’S                                CASE NO. 4:20-CV-05640-YGR
     ADMINISTRATIVE MOTION TO SEAL
      Case 4:20-cv-05640-YGR Document 551-1 Filed 04/30/21 Page 2 of 4



 1          WHEREAS, Microsoft Corporation has filed an administrative motion for an order to seal

 2   portions of trial exhibits containing its confidential information;

 3          Having considered the motion, the declarations filed in support, and for the compelling

 4   reasons shown, the Court GRANTS Microsoft’s motion and ORDERS that the portions of the

 5   trial exhibits below be sealed and not disclosed to the public:

 6
      Document or Portion of Document         Evidence Offered in      Ruling
 7
      Sought to be Sealed                     Support of Sealing
 8    DX 3110 / DX 5402

 9    Spreadsheet titled "Microsoft
10    Outlook"

11    Portions of Page 1                      Los Decl. ¶¶ 4-6
12    DX 3110 / DX 5402                       Los Decl. ¶ 7
13    Portions of Page 2
      DX 3918                                 Louie Decl. ¶¶ 5-8
14

15    “Spreadsheet with sheets titled in
      part ‘Minecraft Gross Sales
16    Revenue’ and ‘Minecraft Sales
      Units.’”
17
      PX 2475 / DX 5521
18
      PowerPoint re: Gaming Content &
19
      Platform Partnerships Deep Dive
20
      Portions of Page 5                      Williams Decl. ¶ 6
21
      PX 2475 / DX 5521                       Williams Decl. ¶ 7
22
      Portions of Pages 8 & 16
23    PX 2475 / DX 5521                       Williams Decl. ¶ 8
      Portions of Page 9
24
      PX 2475 / DX 5521                       Williams Decl. ¶ 9
25    Portions of Page 10
26    PX 2475 / DX 5521                       Williams Decl. ¶ 10
      Portions of Page 11
27    PX 2475 / DX 5521                       Williams Decl. ¶ 11
28

     [PROPOSED] ORDER GRANTING NON-                   -2-
                                                                                CASE NO. 4:20-CV-05640-YGR
     PARTY MICROSOFT CORPORATION’S
     ADMINISTRATIVE MOTION TO SEAL
      Case 4:20-cv-05640-YGR Document 551-1 Filed 04/30/21 Page 3 of 4



 1    Portions of Pages 13 & 14
 2    PX 2475 / DX 5521                   Williams Decl. ¶ 12
      Portions of Page 15
 3    PX 2475 / DX 5521                   Williams Decl. ¶ 13
 4    Portions of Page 18
      PX 2475 / DX 5521                   Williams Decl. ¶ 14
 5
      Portions of Page 19
 6    PX 2475 / DX 5521                   Williams Decl. ¶ 15
 7    Portions of Page 20
      PX 2475 / DX 5521                   Williams Decl. ¶ 16
 8    Portions of Page 21-22
 9    PX 2476 / DX 5522

10
      GGPD Portfolio Team Executive
11    Portfolio Update

12
      Portions of: Pages 3, 4, & 7        Williams Decl. ¶ 17
13    PX 2476 / DX 5522                   Williams Decl. ¶ 18
14    Portions of Page 6
      DX-3437 / DX-3587
15

16    Independent Developers Publishing
      Program on Xbox One Title
17    Licensing Agreement (dated May 8,
      2017)
18

19    Portions of Page 2 (Paragraph
      2.5.2), Page 7 (Paragraph 8.1.2),   Williams Decl. ¶ 19
20    and Page 11 (the first two
21    paragraphs of Schedule A)
      DX-3764
22    Amendment #1 to Xbox One Title
23    Licensing Agreement

24    Portions of Page 1 (Section 3,      Williams Decl. ¶ 20
25    subsection 5.11(a))
      PX 2477 / DX 5523
26    CY2019 Gaming Industry Profit
27

28

     [PROPOSED] ORDER GRANTING NON-              -3-
                                                                CASE NO. 4:20-CV-05640-YGR
     PARTY MICROSOFT CORPORATION’S
     ADMINISTRATIVE MOTION TO SEAL
      Case 4:20-cv-05640-YGR Document 551-1 Filed 04/30/21 Page 4 of 4



 1    Portions of Pages 3, 13-14, 16-17,     Hampton Decl. ¶¶ 5,
      27, 31-32, 37, 39, 50-52               6a
 2
      PX 2477 / DX 5523                      Hampton Decl. ¶¶ 5,
 3    Portions of Pages 23, 25-26, 50-51,    6b
      58-60, and 65
 4
      PX 2477 / DX 5523                      Hampton Decl. ¶¶ 5,
 5    Portions of Pages 3, 6-9, 10-11, 13-   6c
      14, 16-17, 31-32, 52-55 and 57
 6
      PX 2477 / DX 5523                      Hampton Decl. ¶¶ 5,
 7    Portions of Pages 37, 40, and 41       7

 8    PX 2478 / DX 5528

 9    Microsoft Store Policies & App
10    Store Principles

11    Portions of Pages 2-3                  Holzer Decl. ¶ 5
12    PX 2478 / DX 5528                      Holzer Decl. ¶ 6
      Pages 7, 9-12
13
      PX 2478 / DX 5528                      Holzer Decl. ¶ 7
14    Page 8
15    PX 2478 / DX 5528                      Holzer Decl. ¶ 8
      Page 14
16

17

18
     IT IS SO ORDERED.
19

20

21
           Dated: _______________                 ____________________________________
22                                                The Honorable Yvonne Gonzalez Rogers
                                                  United States District Judge
23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING NON-                 -4-
                                                                       CASE NO. 4:20-CV-05640-YGR
     PARTY MICROSOFT CORPORATION’S
     ADMINISTRATIVE MOTION TO SEAL
